CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTINGFIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-lAof our report dated June 26, 2013, relating to the financial statements and financial highlights of Nuance Concentrated Value Fund, a series of Managed Portfolio Series, for the year ended April 30, 2013, and to the references to our firm under the headings "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm" in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio August 21, 2013 Registered with the Public Company Accounting Oversight Board
